United States Court of Appeals
                      For the First Circuit


No. 17-1856

                 KRISTIN BLOMQUIST; KEVIN WARNER,

                     Plaintiffs, Appellants,

                                v.

                THE HORNED DORSET PRIMAVERA, INC.;
                 UNIVERSAL INSURANCE GROUP, INC.,

                Third Party Plaintiffs, Appellees,

                 VICTORIA BANUCCI; MICHAEL DIXON;
               CONJUGAL PARTNERSHIP BANUCCI-DIXON,

                     Third Party Defendants.



                           ERRATA SHEET


     The opinion of this Court, issued on May 31, 2019, is amended
as follows:

     On page 2, line 19, change "Discontent" to "Discontented"

     On page 4, footnote 3, replace "vertical" with "horizontal"

     On page 5, footnote 5, lines 6-7, insert the word "accidental"
at the end of "is based on the premise that Blomquist's fall was"